Judgment of conviction of the County Court of Queens county reversed on the law and a new trial ordered. In our opiMon, the testimony of Officer Rockee as to the appellant’s plea of guilty of attempted grand larceny in the Kings County Court, appearmg at folios 325 and 326, was incompetent and prejudicial to the appellant. (People v. Cardillo, 207 N. Y. 70.) We have examined the record and find no error as to the facts. Young, Kapper and Tompkins, JJ., concur; Lazansky, P. J., and Hagarty, J., concur in result.